Citation Nr: 1040584	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  99-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss prior to May 8, 2002.  

2.  Entitlement to an increased rating in excess of 10 percent 
for service-connected bilateral hearing loss from May 8, 2002 to 
November 20, 2009.  

3.  Entitlement to an increased rating in excess of 20 percent 
for service-connected bilateral hearing loss from November 20, 
2009.  

4.  Entitlement to an initial compensable rating for residuals of 
right ear surgery to include cholesteatoma and scarring inside 
the ear.

5.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for chronic seborrheic 
dermatitis.

8.  Entitlement to an effective date prior to March 11, 1998 for 
the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  
These matters come to the Board of Veterans' Appeals (Board) on 
appeal from December 1998, August 1999, April 2001, May 2002 and 
July 2002 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

The Veteran was afforded a formal RO Hearing with a Hearing 
Officer in March 1999.  A transcript of this hearing is of 
record.  The Veteran requested an additional hearing via 
teleconference in May 2004.  He subsequently received a hearing 
before the undersigned Veterans Law Judge at the Newark RO in 
January 2007.  A transcript of this hearing is of record.

By way of a March 2010 rating decision, the Veteran's service-
connected bilateral hearing loss was increased to 10 percent, 
effective May 8, 2002.  The Veteran was also granted service 
connection for scar, residuals of ear surgery and assigned a 
noncompensable evaluation, effective May 10, 2002.

In May 2010, the Veteran submitted pertinent evidence, by way of 
lay statements, directly to the Board, along with a written 
statement waiving initial review of this evidence by the RO.

The issue of entitlement to an earlier effective date 
prior to August 1, 2010 for the grant of dependency 
benefits has been raised by the record as indicated by the 
September 2010 written statement, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for 
residuals of right ear surgery to include cholesteatoma and 
scarring inside the ear; service connection for a psychiatric 
disorder, to include PTSD, insomnia, and chronic seborrheic 
dermatitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 8, 2002, the evidence of record indicates that 
the numeric designations were I for the right ear and I for the 
left ear in accordance with an November 1998 VA examination; II 
right ear and I for the left ear in accordance with an April 1999 
VA examination and September 2000 VA examination, which equate to 
no more than a noncompensable disability rating.

2.  The evidence of record indicates that the numeric 
designations were I for the right ear and I for the left ear in 
accordance with a March 2003 VA examination; I right ear and I 
for the left ear in accordance with a July 2004 VA examination, 
III for right ear and II for left ear in accordance with a May 
2008 private audiological examination; and III for right ear and 
I for left ear in accordance with a June 2009 private 
audiological evaluation, which equate to no more than a 10 
percent disability rating, at least for the period from May 8, 
2002 to November 20, 2009.

3.  From November 20, 2009, the evidence of record indicates that 
the numeric designations were V for the right ear and VI for the 
left ear in accordance with the November 1999 VA examination, 
which equates to a 20 percent disability.

4.  On March 11, 1999, the Veteran submitted a claim for service 
connection for tinnitus.

5.  An August 1999 rating decision granted service connection for 
tinnitus and assigned a disability rating of 10 percent, 
effective June 10, 1999.

6.  An April 2001 rating decision granted an earlier effective 
date of March 11, 1998 for the grant of service connection for 
tinnitus.

7.  The record contains no statement or communication from the 
Veteran that may be reasonably construed as raising a claim for 
service connection for tinnitus prior to March 11, 1999.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss prior to May 8, 2002 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 including 
Diagnostic Code 6100 (2009).  

2.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected bilateral hearing 
loss from May 8, 2002 to November 20, 2009 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 including Diagnostic Code 
6100 (2009).  

3.  After resolving all reasonable doubt in his favor, criteria 
for the assignment of a 20 percent rating for the service-
connected bilateral hearing loss from November 20, 2009 are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 including Diagnostic 
Code 6100 (2009).  

4.  The criteria for an effective date prior to March 11, 1998 
for service connection and the assignment of a 10 percent 
evaluation for tinnitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

A review of the record reveals that the Veteran received VCAA 
notice in May 2001.  Thus, he was not provided notice of the VCAA 
prior to the adjudication of his claim in the December 1998 
rating decision.  The Board notes, however, that this would have 
been both a practical and a legal impossibility, because the VCAA 
was not enacted until November 2000.  The Veteran received 
additional VCAA letters in June 2001, February 2002, March 2003, 
May 2004, May 2008, and May 2009.  Furthermore, the Board finds 
that any defect with respect to the timing of the VCAA notice 
letters constituted harmless error in this case. The VCAA letters 
indicated the types of evidence necessary to substantiate the 
claims, and the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain both his private and VA medical treatment 
records.  The Veteran also received notice in May 2009 pertaining 
to the downstream disability rating and effective date elements 
of the increased rating claim, with subsequent adjudication of 
his claim in a May 2010 rating decision.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was afforded a VA examination in November 1998, 
December 1998, April 1999, September 2000, October 2000, March 
2003, July 2004, and November 2009.

Further, the Veteran testified at a Board hearing that focused on 
the elements necessary to substantiate his increased rating claim 
and the Veteran, through his testimony and his representative's 
statements, demonstrated that he had actual knowledge of the 
elements necessary to substantiate the claim for benefits.  As 
such, the Board finds that, consistent with Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) (2009) and that the Board can 
adjudicate the claim based on the current record.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA medical records, private 
medical records, records from the United States Postal Service, 
lay statement from the Veteran's wife, a June 2008 written 
statement from his private physician, and statements from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

II.  Increased Rating For Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
as here, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  

The Veteran is seeking an increased rating for his service-
connected bilateral hearing loss, which is currently rated as 10 
percent disabling under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6100, effective on May 8, 2002.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  The numerical designation of 
impaired efficiency (I through XI) will be determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column appropriate 
to pure tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 64, 
the numeric designation level is "V" for one ear.  The same 
procedure will be followed for the other ear.  38 C.F.R. § 
4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V," and the 
poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).  

Additionally, an alternate rating table (Table VIA) may be used 
for "unusual patterns of hearing impairment," including cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
more, or where the pure tone thresholds are 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  

Treatment records dated from July 1967 to January 1996 from the 
United States Postal Office reflect poor hearing in both ears.  
March 1990, October 1992 and March 1994 audiograms did not 
provide specific findings sufficient for rating purposes and it 
is unclear whether the recorded findings were obtained by testing 
consistent with VA procedures.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).

November and December 1998 VA examinations diagnosed the Veteran 
with bilateral sensorineural hearing loss with a mixed hearing 
loss on the right side.

A VA audiological examination in November 1998 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
45
70
LEFT
5
10
10
30

The average pure tone threshold was 49 dB in the right ear and 14 
dB in the left ear.  The speech recognition score was 96 in the 
right ear and 94 in the left.  

For the right ear, application of an average pure tone threshold 
of 49 dB and a speech recognition score of 96 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.  

For the left ear, application of an average pure tone threshold 
of 14 dB and of the speech recognition score of 94 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.  

As applied under Table VII, the right ear numerical designation 
of I and the left ear numerical designation of I results in a 
noncompensable rating.  

A VA audiological examination in April 1999 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
45
70
LEFT
10
15
10
40

The average pure tone threshold was 49 in the right ear and 19 in 
the left ear.  The speech recognition score was 84 in the right 
ear and 96 in the left.  

For the right ear, the application of an average pure tone 
threshold of 49 dB and a speech recognition score of 84 results 
in a numerical designation of II under Table VI.  Accordingly, 
the Board will apply the numerical designation of II resulting 
from Table VI.  

For the left ear, application of an average pure tone threshold 
of 19 dB and of the speech recognition score of 96 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.  

As applied under Table VII, the right ear numerical designation 
of II and the left ear numerical designation of I result in a 
noncompensable evaluation.  

April 1999 and July 1999 VA examinations diagnosed the Veteran 
with bilateral sensorineural hearing loss.  Pure tone thresholds 
at each of the four specified frequencies were not recorded.



A VA audiological examination in September 2000 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
55
75
LEFT
15
20
15
45

The average pure tone threshold was 54 in the right ear and 24 in 
the left ear.  The speech recognition score was 90 in the right 
ear and 96 in the left.  

For the right ear, the application of an average pure tone 
threshold of 54 dB and a speech recognition score of 90 results 
in a numerical designation of II under Table VI.  Accordingly, 
the Board will apply the numerical designation of II resulting 
from Table VI.  

For the left ear, application of an average pure tone threshold 
of 24 dB and of the speech recognition score of 96 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.  

As applied under Table VII, the right ear numerical designation 
of II and the left ear numerical designation of I result in a 
noncompensable evaluation.  

An October 2000 VA examination diagnosed the Veteran with 
bilateral sensorineural hearing loss.  Pure tone thresholds at 
each of the four specified frequencies were not recorded.  A 
November 2000 VA treatment discussed other hearing aid options 
given his increased ear infections with use.

A February 2002 VA treatment record noted stable moderate to 
severe mixed hearing loss.



A VA audiological examination in March 2003 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
65
75
LEFT
10
20
25
40

The average pure tone threshold was 57 in the right ear and 24 in 
the left ear.  The speech recognition score was 96 in the right 
ear and 96 in the left.  

For the right ear, the application of an average pure tone 
threshold of 57 dB and a speech recognition score of 96 results 
in a numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.  

For the left ear, application of an average pure tone threshold 
of 24 dB and of the speech recognition score of 96 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.  

As applied under Table VII, the right ear numerical designation 
of I and the left ear numerical designation of I result in a 
noncompensable evaluation.  

A September 2003 VA treatment record noted that the Veteran was 
not a hearing aid candidate AS.  He had a history of ongoing 
infection and cholesteatoma.  Other hearing aid options were 
discussed.

A VA audiological examination in July 2004 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
60
60
LEFT
10
20
20
50

The average pure tone threshold was 53 in the right ear and 25 in 
the left ear.  The speech recognition score was 94 in the right 
ear and 94 in the left.  

For the right ear, the application of an average pure tone 
threshold of 53 dB and a speech recognition score of 94 results 
in a numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.  

For the left ear, application of an average pure tone threshold 
of 25 dB and of the speech recognition score of 94 results in a 
numerical designation of I under Table VI.  Accordingly, the 
Board will apply the numerical designation of I resulting from 
Table VI.  

As applied under Table VII, the right ear numerical designation 
of I and the left ear numerical designation of I result in a 
noncompensable evaluation.  

In a January 2007 hearing, the Veteran testified that he had 
difficulty hearing people at his place of employment.  (Id. at p. 
12).  He stated that he could not hear any noise from his right 
ear, but could hear from the left ear.  He stated that he could 
not use hearing aids because they caused ear infections.  (Id. at 
13).  He also reported constant leakage, crusting, and a funny 
odor from his ears.  (Id. at 14).

A May 2008 private audiological examination reflects moderate to 
profound mixed hearing loss in the right ear.  Left ear revealed 
mild to moderate mid and high frequency sensorineural hearing 
loss.  His speech reception thresholds were 60 dB for the right 
ear and 25 dB for the left hear.  Word recognition score was 88 
for the right ear and 84 for the left ear.  The audiogram did not 
provide specific findings sufficient for rating purposes with 
regard to pure tone thresholds (i.e., 3000).  Further, it is 
unclear whether the recorded findings were obtained by testing 
consistent with VA procedures.  Regardless, the Board will apply 
the findings to the rating formula.  For the right ear, the 
application of an average pure tone threshold of 60 dB and a 
speech recognition score of 88 results in a numerical designation 
of III under Table VI.  Accordingly, the Board will apply the 
numerical designation of III resulting from Table VI.  For the 
left ear, application of an average pure tone threshold of 25 dB 
and of the speech recognition score of 88 results in a numerical 
designation of II under Table VI.  Accordingly, the Board will 
apply the numerical designation of II resulting from Table VI.  
As applied under Table VII, the right ear numerical designation 
of III and the left ear numerical designation of II result in a 
noncompensable evaluation.  

A June 2009 private audiological examination reflects moderate to 
profound mixed hearing loss in the right ear and mild to moderate 
sensorineural hearing loss for the left ear.  His speech 
reception thresholds were 55 dB for the right ear and 25 dB for 
the left ear.  Word recognition scores were 96 for the right ear 
and 76 for the left ear.  The audiogram did not provide specific 
findings sufficient for rating purposes with regard to pure tone 
thresholds (i.e., 3000).  Further, it is unclear whether the 
recorded findings were obtained by testing consistent with VA 
procedures.  Regardless, the Board will apply the findings to the 
rating formula.  For the right ear, the application of an average 
pure tone threshold of 55 dB and a speech recognition score of 96 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation of I 
resulting from Table VI.  For the left ear, application of an 
average pure tone threshold of 25 dB and of the speech 
recognition score of 76 results in a numerical designation of III 
under Table VI.  Accordingly, the Board will apply the numerical 
designation of III resulting from Table VI.  As applied under 
Table VII, the right ear numerical designation of I and the left 
ear numerical designation of III result in a noncompensable 
evaluation.  

A VA audiological examination in November 2009 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
65
LEFT
65
60
80
100

The average pure tone threshold was 45 in the right ear and 76 in 
the left ear.  The speech recognition score was 64 in the right 
ear and 88 in the left.  

For the right ear, the application of an average pure tone 
threshold of 45 dB and a speech recognition score of 64 results 
in a numerical designation of V under Table VI.  Accordingly, the 
Board will apply the numerical designation of V resulting from 
Table VI.  

For the left ear, application of an average pure tone threshold 
of 76 decibels results in a numerical designation of VI under 
Table VIA, while application of the speech recognition score of 
88 results in a numerical designation of III under Table VI. 
Accordingly, the Board will apply the numerical designation of VI 
resulting from Table VIA.

As applied under Table VII, the right ear numerical designation 
of V and the left ear numerical designation of VI result in a 20 
percent evaluation.  

In reaching this result, the Board has acknowledged the Veteran's 
and his wife's lay contentions and his testimony as to how the 
hearing loss disability affected his activities of daily living.  
Their assertions of substantially decreased hearing, however, are 
insufficient to establish entitlement to a higher evaluation for 
bilateral hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Nevertheless, in the present case, the application of the 
applicable diagnostic criteria to the evidence at hand clearly 
establishes that a compensable evaluation for bilateral hearing 
loss is not warranted for the period prior to May 8, 2002.  
Moreover, a rating in excess of 10 percent for the period from 
May 8, 2002 to November 20, 2009 is also not warranted.  However, 
by extending the benefit of the doubt to the Veteran, the 
criteria for that assignment of an increased rating of 20 
percent, but no more for the service-connected bilateral hearing 
loss were met beginning on November 20, 2009.  

A higher evaluation for the service-connected bilateral hearing 
loss is not established because "disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

For the period of the appeal, the record does not show that his 
service-connected bilateral hearing loss has markedly interfered 
with his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication that 
this disability has necessitated frequent periods of 
hospitalization, if any, during the pendency of this appeal.  

As such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extraschedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that neither the Veteran's contentions nor the 
medical evidence suggest a request for a total disability rating 
due to individual unemployability resulting from service-
connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when entitlement to TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability).  In fact, the Veteran is 
employed based on his hearing testimony.

III.  Earlier Effective Date for Tinnitus

Under the applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final disallowance 
shall be the date following separation from active service or the 
date entitlement arose if the claim is received within one year 
after separation from service; otherwise, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   
 
Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, or others, may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  38 U.S.C.A. §  3.155.  

In this case, the Veteran contends, in a conclusory manner, that 
he is entitled to an earlier effective date for the award of 
service connection for tinnitus.  The Veteran first filed his 
claim for tinnitus on March 11, 1999.  In an April 2001 rating 
decision, the RO granted an earlier effective date of March 11, 
1998, one year prior to the date of the claim.

Based upon the evidence of record, the Board finds no legal or 
factual basis under applicable VA law for an effective date 
earlier than March 11, 1999 for service connection for tinnitus.  
The record contains no statement or communication from the 
Veteran that may be reasonably construed as raising a claim for 
service connection for tinnitus prior to March 11, 1999.  In 
fact, the RO inappropriately granted an earlier effective date 
one year prior to the date of the filed claim.  An award of 
disability compensation based on an original claim for direct 
service connection, as in this case, shall be the date of receipt 
of the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Regardless, the Veteran's contentions are 
without merit.  Although the Veteran sincerely believes that he 
is entitled to an earlier effective date for tinnitus, there is 
no legal or factual basis under applicable VA law for an 
effective date earlier than March 11, 1999 for entitlement to 
service connection for tinnitus.  

Therefore, the claim for entitlement to an effective date earlier 
than March 11, 1998 for tinnitus must be denied.  In so 
concluding, the Board in no way intends to minimize the Veteran's 
sacrifices for his country, which are deserving of the highest 
respect.  The Board, however, is obligated to decide cases based 
on the evidence and the law before it rather than based on 
equity.  See Harvey v. Brown, 6 Vet. App., 416, 425 (1994).




ORDER

A compensable rating for service-connected bilateral hearing loss 
prior to May 8, 2002 is denied.  

An increased rating in excess of 10 percent for service-connected 
bilateral hearing loss from May 8, 2002 to November 20, 2009 is 
denied.  

A disability rating of 20 percent for service-connected bilateral 
hearing loss from November 20, 2009, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.

An effective date prior to March 11, 1998 for the grant of 
service connection for tinnitus is denied.


REMAND

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105, 
appellate review of the RO's June 2003 and May 2010 rating 
decisions was properly initiated, and the RO was then obligated 
to furnish him a SOC with respect to the issues of an initial 
compensable rating for residuals of right ear surgery to include 
cholesteatoma and scarring inside the ear and service connection 
chronic seborrheic dermatitis.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2009); (see also September 2003 VA Form 9 
construed as an NOD and June 2010 written statement).  Since the 
Veteran has not been furnished a SOC that addresses the propriety 
of the initial rating assigned following the grant of service 
connection residuals of right ear surgery to include 
cholesteatoma and scarring inside the ear and the denial of 
service connection for chronic seborrheic dermatitis, a remand is 
warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran requested a travel board hearing before the Board for 
the issues of entitlement to service connection for PTSD and 
insomnia, as indicated on the January 2008 VA Form 9.  A hearing 
was not scheduled.  Under applicable regulations, a hearing on 
appeal will be granted if a Veteran, or his representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2009).  Because failure to afford the Veteran the requested 
hearing would constitute a denial of due process and result in 
any Board decision being vacated, 38 C.F.R. § 20.904(a) (2009), 
this matter must be addressed before the Board promulgates a 
decision as to those issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case to the Veteran and representative 
addressing the issues of initial compensable 
rating for residuals of right ear surgery to 
include cholesteatoma and scarring inside the 
ear and service connection chronic seborrheic 
dermatitis.  Then, the RO should furnish the 
Veteran and his representative with a SOC.  
The RO should return these issues to the 
Board only if the Veteran timely files a 
substantive appeal.

2.  Separately, the RO should make 
arrangements to schedule the Veteran for a 
hearing, addressing the claims of entitlement 
to service connection for PTSD and insomnia, 
before a Veterans Law Judge at the RO in 
accordance with applicable procedures.  The 
Veteran and his representative should be 
notified of the time and place to report for 
the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


